Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-36044 iShares ® Commodity Optimized Trust (Exact name of registrant as specified in its charter) Delaware 46-2428725 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer ☐ Non-accelerated filer ☒ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No ☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Statements of Assets and Liabilities at June 30, 2015 and December 31, 2014 1 Statements of Operations for the three and six months ended June 30, 2015 and 2014 2 Statements of Changes in Net Assets for the six months ended June 30, 2015 and the year ended December 31, 2014 3 Statements of Cash Flows for the six months ended June 30, 2015 and 2014 4 Schedules of Investments at June 30, 2015 and December 31, 2014 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 Table Of Contents PART I– FINANCIAL INFORMATION Item 1. Financial Statements iShares® Commodity Optimized Trust Statements of Assets and Liabilities (a) (Unaudited) At June 30, 2015 and December 31, 2014 June 30, December 31, Assets Cash and cash equivalents $ $ Cash and cash equivalents held at brokers (restricted) Short-term investments(b) Receivable for variation margin on open futures contracts (Note 9) — Total Assets Liabilities Payable for variation margin on open futures contracts (Note 9) — Sponsor’s fees payable Total Liabilities Commitments and contingent liabilities (Note 7) — — Net Assets $ $ Shares issued and outstanding(c ) Net Asset Value per Share (Note 2G) $ $ (a) Previously reported as “Statements of Financial Condition.” Please refer to Note 2A. (b) Cost of short-term investments: $26,499,244 and $14,437,897, respectively. (c) No par value, unlimited amount authorized. See notes to financial statements. 1 Table Of Contents iShares® Commodity Optimized Trust Statements of Operations (Unaudited) For the three and six months ended June 30, 2015 and 2014 Three Months Ended Six Months Ended June 30, June 30, Investment Income Interest $ Total investment income Expenses Sponsor’s fees Brokerage commissions and fees Total expenses Net investment loss ) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Short-term investments 26 9 51 Futures contracts ) ) Net realized gain (loss) ) ) Net change in unrealized appreciation/depreciation on: Short-term investments — — Futures contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ $ $ ) $ Net increase (decrease) in net assets per Share $ $ $ ) $ Weighted-average Shares outstanding See notes to financial statements. 2 Table Of Contents iShares® Commodity Optimized Trust Statements of Changes in Net Assets (a) (Unaudited) For the six months ended June 30, 2015 and the year ended December 31, 2014 Six Months Ended June 30, 2015 Year Ended December 31, 2014 Net Assets, Beginning of Period $ $ Operations: Net investment loss ) ) Net realized loss ) ) Net change in unrealized appreciation/depreciation ) Net decrease in net assets resulting from operations ) ) Capital Share Transactions: Contributions for Shares issued Distributions for Shares redeemed ) — Net increase in net assets from capital share transactions Increase in net assets Net Assets, End of Period $ $ Shares issued and redeemed Shares issued Shares redeemed ) — Net increase in Shares issued and outstanding (a) Previously reported as “Statements of Changes in Shareholders’ Capital.” Please refer to Note 2A. See notes to financial statements. 3 Table Of Contents iShares® Commodity Optimized Trust Statements of Cash Flows (Unaudited) For the six months ended June 30, 2015 and 2014 Six Months Ended June 30, Cash Flows from Operating Activities Net increase (decrease) in net assets resulting from operations $ ) $ Adjustments to reconcile net increase (decrease) in net assets resulting from operations to net cash provided by (used in) operating activities: Purchases of short-term investments ) ) Sales/maturities of short-term investments Accretion of discount ) ) Net realized gain on short-term investments ) ) Net change in unrealized appreciation/depreciation on short-term investments ) — Change in operating assets and liabilities: Cash and cash equivalents held at brokers (restricted) ) Receivable for variation margin on open futures contracts ) — Payable for variation margin on open futures contracts ) Sponsor’s fees payable Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities Contributions for Shares issued — Distributions for Shares redeemed ) — Net cash provided by financing activities — Net increase in cash and cash equivalents Cash and Cash Equivalents Beginning of period End of period $ $ See notes to financial statements. 4 Table Of Contents iShares® Commodity Optimized Trust Schedules of Investments (Unaudited) At June 30, 2015 and December 31, 2014 June 30, 2015 Security Description Face Amount Fair Value United States Treasury bills: 0.02% due 07/02/15 $ $ 0.02% due 07/09/15 0.01% - 0.03% due 07/30/15 0.02% due 08/06/15 0.02% due 08/20/15 0.02% due 09/10/15 0.01% due 09/17/15 Total United States Treasury bills (cost: $26,499,244) Total Investments– 92.11% Other Assets, Less Liabilities – 7.89% Net Assets – 100.00% $ As of June 30, 2015, the open Bloomberg Roll Select CI futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Appreciation September 2015 $ $ December 31, 2014 Security Description Face Amount Fair Value United States Treasury bills: 0.02% due 01/15/15 $ $ 0.02% due 01/22/15 0.02% due 02/05/15 0.02% - 0.03% due 02/19/15 0.03% due 03/05/15 0.05% due 03/12/15 0.05% due 03/19/15 0.07% due 05/28/15 Total United States Treasury bills (cost: $14,437,897) Total Investments – 97.64% Other Assets, Less Liabilities – 2.36% Net Assets – 100.00% $ As of December 31, 2014, the open Bloomberg Roll Select CI futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Depreciation March 2015 $ $ See notes to financial statements. 5 Table Of Contents iShares ® Commodity Optimized Trust Notes to Financial Statements (Unaudited) June 30, 2015 1- Organization The iShares® Commodity Optimized Trust (the “Trust”) is a Delaware statutory trust that was organized under the laws of the State of Delaware on December 7, 2011 and commenced operations on August 8, 2013. iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, is the sponsor of the Trust (the “Sponsor”). The sole member and manager of the Sponsor is BlackRock Asset Management International Inc., a Delaware corporation. BlackRock Institutional Trust Company, N.A. is the “Trustee” of the Trust. The Trust is governed by the Amended and Restated Trust Agreement, dated as of July 1, 2014 (the “Trust Agreement”), among the Sponsor, the Trustee and Wilmington Trust, National Association (the “Delaware Trustee”). The Trust issues units of beneficial interest (“Shares”) representing fractional undivided beneficial interests in its net assets. The Trust holds long positions in exchange-traded index futures contracts of various expirations, or “Index Futures” on the Bloomberg Roll Select Commodity Index (the “Bloomberg Roll Select CI”). In order to collateralize its Index Future positions and to reflect the U.S. Treasury component of the Bloomberg Roll Select Commodity Total Return Index (the “Index”), the Trust also holds “Collateral Assets,” which consist of cash, U.S. Treasury securities or other short-term securities and similar securities that are eligible as margin deposits for those Index Future positions. The Index Futures held by the Trust are listed on the Chicago Mercantile Exchange (the “CME”). The Trust seeks to track the results of a fully collateralized investment in futures contracts on an index composed of a diversified group of commodities futures which attempts to minimize contango and maximize backwardation. The Trust seeks to track the investment returns of the Index before payment of the Trust’s expenses and liabilities. The Trust is a commodity pool, as defined in the Commodity Exchange Act (the “CEA”) and the applicable regulations of the Commodity Futures Trading Commission (the “CFTC”), and is operated by the Sponsor, a commodity pool operator registered with the CFTC. The Sponsor is an indirect subsidiary of BlackRock, Inc. BlackRock Fund Advisors (the “Advisor”), an indirect subsidiary of BlackRock, Inc., serves as the commodity trading advisor of the Trust and is registered with the CFTC. The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions for Form 10-Q and the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”). In the opinion of management, all material adjustments, consisting only of normal recurring adjustments considered necessary for a fair statement of the interim period financial statements have been made. Interim period results are not necessarily indicative of results for a full-year period. These financial statements and the notes thereto should be read in conjunction with the Trust’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2014, as filed with the SEC on February 27, 2015. The Trust qualifies as an investment company for accounting purposes and follows the accounting and reporting guidance under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification Topic 946, Financial Services – Investment Companies , but is not registered, and is not required to be registered, as an investment company under the Investment Company Act of 1940, as amended. 2 - Significant Accounting Policies A. Basis of Accounting The following significant accounting policies are consistently followed by the Trust in the preparation of its financial statements in conformity with U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 6 Table Of Contents Certain statements and captions in the financial statements for the prior year have been changed to conform to the current financial statement presentation. Certain amounts in the financial statements for the prior year have been reclassified to conform to the current financial statement presentation. B. Investment in Index Futures The Trust seeks to track the results of a fully collateralized investment in futures contracts on an index composed of a diversified group of commodities futures, including energy commodities, precious and industrial metal commodities, agricultural commodities and livestock commodities which attempts to minimize contango and maximize backwardation. The Trust seeks to track the investment returns of the Index before payment of the Trust’s expenses and liabilities. The assets of the Trust consist of Index Futures and cash or other Collateral Assets used to satisfy applicable margin requirements for those Index Future positions. Index Futures are exchange-traded index future contracts on the Bloomberg Roll Select CI, and are expected to include contracts of different terms and expirations. The Trust is expected to roll out of existing positions in Index Futures and establish new positions in Index Futures on an ongoing basis. When establishing positions in Index Futures, the Trust is required to deposit cash or other Collateral Assets with the broker as “initial margin.” On a daily basis, the Trust is obligated to pay, or entitled to receive, cash in an amount equal to the change in the daily settlement level of its Index Futures positions. Such payments or receipts are known as variation margin and recorded as unrealized appreciation or depreciation. When an Index Future is closed, the Trust records a realized gain or loss based on the difference between the value of the Index Future at the time it was opened and the value at the time it was closed. Index Futures are derivative instruments valued at fair value, which the Trustee has determined to be that day’s announced CME settlement price. If there is no announced settlement price for a particular Index Future on that day, the Trustee will use the most recently announced CME settlement price unless the Trustee, in consultation with the Sponsor, determines that such price is inappropriate as a basis for valuation. The Trust’s derivatives are not designated as hedges, and all changes in the fair value are reflected in the statements of operations. For futures contracts, counterparty credit risk is mitigated because futures contracts are exchange-traded and the exchange’s clearing house acts as central counterparty to all exchange-traded futures contracts (although customers continue to have credit exposure to the clearing member who holds their account). Please refer to Note 9 for additional disclosures regarding the Trust’s investments in futures contracts. C. Cash and Cash Equivalents The Trust considers cash and cash equivalents to be highly liquid investments with original maturities of three months or less. As of June 30, 2015 and December 31, 2014, the Trust had cash and cash equivalents held at brokers of $1,054,000 and $535,000, respectively, which were posted as margin for the Trust’s Index Future positions. D. Short-Term Investments Short-term investments on the statements of assets and liabilities consist principally of short-term fixed income securities with original maturities of one year or less. These investments are valued at fair value. 7 Table Of Contents E. Securities Transactions, Income and Expense Recognition Securities transactions are accounted for on the trade date. Realized gains and losses on investment transactions are determined using the specific identification method. Other income and expenses are recognized on the accrual basis. F. Income Taxes The Trust is treated as a partnership for federal, state and local income tax purposes. No provision for federal, state, and local income taxes has been made in the accompanying financial statements because the Trust is not subject to income taxes. Shareholders are individually responsible for their own tax payments on their proportionate share of income, gain, loss, deduction, expense and credit. The Sponsor has reviewed the tax positions as of June 30, 2015, inclusive of the open tax return years, and has determined that no provision for income tax is required in the Trust’s financial statements. G. Calculation of Net Asset Value The net asset value of the Trust on any given day is obtained by subtracting the Trust’s accrued expenses and other liabilities on that day from the value of (1)the Trust’s Index Future positions and Collateral Assets on that day, (2) the interest earned on those assets by the Trust and (3) any other assets of the Trust, as of 4:00 p.m. (New York time) that day. The Trustee determines the net asset value per Share (the “NAV”) by dividing the net asset value of the Trust on a given day by the number of Shares outstanding at the time the calculation is made. The NAV is calculated each day on which NYSE Arca, Inc. (“NYSE Arca”) is open for regular trading, as soon as practicable after 4:00 p.m. (New York time). H. Distributions Interest and distributions received by the Trust on its assets may be used to acquire additional Index Futures and Collateral Assets or, in the discretion of the Sponsor, distributed to shareholders. The Trust is under no obligation to make periodic distributions to shareholders. 3 - Offering of the Shares Shares are issued and redeemed continuously in one or more blocks of 50,000 Shares in exchange for Index Futures and cash (or, in the discretion of the Sponsor, other Collateral Assets in lieu of cash). Individual investors that are not Authorized Participants cannot purchase or redeem Shares in direct transactions with the Trust. The Trust transacts only with registered broker-dealers that have entered into a contractual arrangement with the Trust and the Sponsor governing, among other matters, the creation and redemption of Shares (such authorized broker-dealers are the “Authorized Participants”). Authorized Participants may redeem their Shares (as well as Shares on behalf of other investors) at any time before 2:40 p.m. (New York time) on any business day in one or more blocks of 50,000 Shares. Redemptions of Shares in exchange for baskets of Index Futures and cash (or, in the discretion of the Sponsor, other Collateral Assets in lieu of cash) are treated as sales for financial statement purposes. 4 - Trust Expenses The Trust is responsible for paying any applicable brokerage commissions and similar transaction fees out of its assets in connection with the roll of Index Futures held by the Trust. These expenses are recorded as brokerage commissions and fees in the statements of operations as incurred. 8 Table Of Contents The Sponsor pays the amounts that would otherwise be considered the ordinary operating expenses, if any, of the Trust. In return, the Sponsor receives an allocation from the Trust that accrues daily at an annualized rate equal to 0.75% of the net asset value of the Trust, as calculated before deducting fees and expenses based on the value of the Trust’s assets. The Sponsor has agreed under the Trust Agreement to pay the following administrative, operational and marketing expenses: (1) the fees of the Trustee, the Delaware Trustee, the Advisor and their respective agents, (2) NYSE Arca listing fees, (3) printing and mailing costs, (4) audit fees, (5) fees for registration of the Shares with the SEC, (6) tax reporting costs, (7) license fees and (8) legal expenses relating to the Trust of up to $100,000 annually. 5 - Related Parties The Sponsor, the Trustee and the Advisor are considered to be related parties to the Trust. The Trustee’s and Advisor’s fees are paid by the Sponsor and are not a separate expense of the Trust. 6 - Indemnification The Trust Agreement provides that the Sponsor and its shareholders, directors, officers, employees, affiliates (as such term is defined under the Securities Act of 1933, as amended) and subsidiaries and agents shall be indemnified from the Trust and held harmless against any loss, liability, claim, cost, expense or judgment of any kind whatsoever (including the reasonable fees and expenses of counsel) arising out of or in connection with the performance of their obligations under the Trust Agreement or any actions taken in accordance with the provisions of the Trust Agreement and incurred without their (1)negligence, bad faith or willful misconduct or (2) reckless disregard of their obligations and duties under the Trust Agreement. The Investment Advisory Agreement between the Trust and the Advisor provides that the Advisor and its shareholders, directors, officers, employees, affiliates (as such term is defined in Rule 405 under the Securities Act of 1933, as amended) and subsidiaries shall be indemnified from the Trust and held harmless against any loss, liability, cost, expense or judgment (including the reasonable fees and expenses of counsel) arising out of or in connection with the performance of its obligations under the Investment Advisory Agreement or any actions taken in accordance with the provisions of the Investment Advisory Agreement and incurred without their (1)negligence, bad faith or willful misconduct or (2) reckless disregard of their obligations and duties under the Investment Advisory Agreement. 7 - Commitments and Contingent Liabilities In the normal course of business, the Trust may enter into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. 9 Table Of Contents 8 - Financial Highlights The following financial highlights relate to investment performance and operations for a Share outstanding for the three months and six months ended June30,2015 and 2014. Three Months Ended June 30, Six Months Ended June 30, Net asset value per Share, beginning of period $ Net investment loss(a) Net realized and unrealized gain (loss)(b) ) Net increase (decrease) in net assets from operations ) Net asset value per Share, end of period $ Total return(c)(d) % % )% % Ratio to average net assets: Net investment loss(e) )% )% )% )% Expenses(e) % 0.83 % % % (a) Based on average Shares outstanding during each period. (b) The amounts reported for a Share outstanding may not accord with the change in aggregate gains and losses on investments for the period due to the timing of Trust Share transactions in relation to the fluctuating fair values of the Trust’s underlying investments. (c) Based on the change in net asset value of a Share during each period. (d) Percentage is not annualized. (e) Percentage is annualized. 9 - Investing in Index Futures Substantially all of the Trust’s assets are invested in Index Futures. The Index Futures’ settlement value at expiration is based on the value of the Bloomberg Roll Select CI at that time. Therefore, the value of the Trust will fluctuate based upon the value of the Bloomberg Roll Select CI and the prices of futures contracts and commodities underlying the Bloomberg Roll Select CI. The commodities markets have historically been extremely volatile. For the six months ended June 30, 2015 and the year ended December 31, 2014, the average month-end notional amounts of open Index Futures were $20,427,643 and $14,351,951, respectively. 10 Table Of Contents The following table shows the variation margin on open futures contracts, by risk exposure category, on the statements of assets and liabilities as of June30, 2015 and December 31, 2014: Asset Derivatives Fair Value Liability Derivatives Fair Value June 30, 2015 Commodity contracts Receivable for variation margin on open futures contracts $ Payable for variation margin on open futures contracts $ — December 31, 2014 Commodity contracts Receivable for variation margin on open futures contracts $ — Payable for variation margin on open futures contracts $ The following table shows the effect of the open futures contracts, by risk exposure category, on the statements of operations for the three months and six months ended June 30, 2015 and 2014: Statements of Operations Location Net Realized Gain (Loss) Net Change in Unrealized Appreciation/Depreciation Three Months Ended June 30, 2015 Commodity contracts Net realized gain (loss) from futures contracts $ $ — Net change in unrealized appreciation/depreciation on futures contracts — Three Months Ended June 30, 2014 Commodity contracts Net realized gain (loss) from futures contracts $ ) $ — Net change in unrealized appreciation/depreciation on futures contracts — Six Months Ended June 30, 2015 Commodity contracts Net realized gain (loss) from futures contracts $ ) $ — Net change in unrealized appreciation/depreciation on futures contracts — Six Months Ended June 30, 2014 Commodity contracts Net realized gain (loss) from futures contracts $ $ — Net change in unrealized appreciation/depreciation on futures contracts — 11 Table Of Contents 10 - Investment Valuation FASB Accounting Standards Codification Topic 820, Fair Value Measurements and Disclosures , defines fair value as the price the Trust would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. The Trust’s policy is to value its investments at fair value. Investments in Index Futures are measured at fair value using the last reported CME settlement price for Index Futures. U.S. Treasury bills are valued at the last available bid price received from independent pricing services. In determining the value of a fixed income investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures. Various inputs are used in determining the fair value of financial instruments. Inputs may be based on independent market data (“observable inputs”) or they may be internally developed (“unobservable inputs”). These inputs are categorized into a disclosure hierarchy consisting of three broad levels for financial reporting purposes. The level of a value determined for a financial instrument within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement in its entirety. The three levels of the fair value hierarchy are as follows: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities; Level 2 – Inputs other than quoted prices included within Level 1 that are observable for the asset or liability either directly or indirectly, including quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not considered to be active, inputs other than quoted prices that are observable for the asset or liability, and inputs that are derived principally from or corroborated by observable market data by correlation or other means; and Level 3 – Unobservable inputs that are unobservable for the asset or liability, including the Trust’s assumptions used in determining the fair value of investments. Fair value pricing could result in a difference between the prices used to calculate the Trust’s net asset value and the prices used by the Trust’s underlying index, which in turn could result in a difference between the Trust’s performance and the performance of the Trust’s underlying index. The following table summarizes the value of each of the Trust’s investments by the fair value hierarchy levels as of June 30, 2015 and December 31, 2014: Level 1 Level 2 Level 3 Total June 30, 2015 Futures contracts(a) $ $ — $ — $ U.S. Treasury bills — — December 31, 2014 Futures contracts(a) $ ) $ — $ — $ ) U.S. Treasury bills — — (a) Shown at the unrealized appreciation (depreciation) on the contracts. 12 Table Of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations This information should be read in conjunction with the financial statements and notes to financial statements included in Item 1 of Part I of this Form 10-Q. The discussion and analysis that follows may contain statements that relate to future events or future performance. In some cases, such forward-looking statements can be identified by terminology such as “may,” “should,” “could,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or the negative of these terms or other comparable terminology. None of the Trust, the Sponsor, the Advisor, the Trustee or the Delaware Trustee assumes responsibility for the accuracy or completeness of any forward-looking statements. Except as required by applicable disclosure laws, none of the Trust, the Sponsor, the Advisor, the Trustee or the Delaware Trustee is under a duty to update any of the forward-looking statements to conform such statements to actual results or to a change in expectations or predictions. Introduction The iShares® Commodity Optimized Trust (the “Trust”) is a Delaware statutory trust that issues units of beneficial interest (“Shares”) representing fractional undivided beneficial interests in its net assets. The Trust holds long positions in exchange-traded index futures contracts of various expirations, or “Index Futures” on the Bloomberg Roll Select Commodity Index (the “Bloomberg Roll Select CI”), together with cash, U.S. Treasury securities or other short-term securities and similar securities that are eligible as margin deposits for the Trust’s Index Future positions, referred to as “Collateral Assets.” The Index Futures held by the Trust are listed on the Chicago Mercantile Exchange (the “CME”). The Trust seeks to track the results of a fully collateralized investment in futures contracts on an index composed of a diversified group of commodities futures which attempts to minimize contango and maximize backwardation. The Trust seeks to track the investment returns of the Bloomberg Roll Select Commodity Total Return Index (the “Index”) before payment of the Trust’s expenses and liabilities. The Index is intended to reflect the performance of a diversified group of commodities, while also seeking to minimize the effect of contango and maximize the effect of backwardation in connection with periodically switching or “rolling” into new futures contracts. iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, is the sponsor of the Trust (the “Sponsor”). BlackRock Institutional Trust Company, N.A. is the “Trustee” of the Trust. The Trust is a commodity pool, as defined in the Commodity Exchange Act (the “CEA”) and the applicable regulations of the Commodity Futures Trading Commission (the “CFTC”), and is operated by the Sponsor, a commodity pool operator registered with the CFTC. BlackRock Fund Advisors (the “Advisor”), an indirect subsidiary of BlackRock, Inc., serves as the commodity trading advisor of the Trust and is registered with the CFTC. The Trust is not an investment company registered under the Investment Company Act of 1940, as amended. The Trust has delegated day-to-day administration of the Trust to the Trustee. The Trustee has delegated certain day-to-day administrative functions of the Trustee to State Street Bank and Trust Company (the “Trust Administrator”). Wilmington Trust, National Association, a national banking association, serves as the “Delaware Trustee” of the Trust. Although the Trust is an “emerging growth company” subject to reduced public company reporting requirements under U.S. federal securities laws, it has elected not to make use of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Jumpstart Our Business Startups Act of 2012, as amended, and has otherwise prepared the financial statements and disclosures included in this Form 10-Q in a manner comparable to that of other iShares® exchange-traded funds. The Trust intends to offer Shares on a continuous basis. The Trust issues and redeems Shares only in one or more blocks of 50,000 Shares (“Baskets”). Only institutions that enter into an agreement with the Trust to become “Authorized Participants” may purchase or redeem Baskets, in exchange for Index Futures and Collateral Assets with an aggregate value equal to the net asset value per Share, or “NAV” of the Shares being purchased or redeemed. Owners of beneficial interests in Shares (“Shareholders”) who are not Authorized Participants have no right to redeem their Shares. In order to liquidate their investment in the Shares, Shareholders who are not Authorized Participants must generally sell their Shares in the secondary market, assuming that demand for their Shares exists. The price obtained by the Shareholders for the Shares may be less than the NAV of those Shares. 13 Table Of Contents Shares of the Trust trade on NYSE Arca, Inc. (“NYSE Arca”) under the symbol “CMDT.” Valuation of Index Futures; Computation of the Trust’s Net Asset Value The Sponsor has the exclusive authority to determine the net asset value of the Trust and the NAV, which it has delegated to the Trustee under the Trust’s trust agreement. The Trustee determines the net asset value of the Trust and the NAV as of 4:00 p.m. (New York time), on each Business Day on which NYSE Arca is open for regular trading, as soon as practicable after that time. A “Business Day” is a day (1) on which none of the following occurs: (a) NYSE Arca is closed for regular trading, (b) the CME is closed for regular trading or (c) the Federal Reserve wire transfer system is closed for cash wire transfers, or (2) that the Trustee determines that it is able to conduct business. The Trustee values the Trust’s long positions in Index Futures on the basis of that day’s announced CME settlement prices for the Index Futures held by the Trust. The value of the Trust’s positions in any particular Index Future equals the product of (a) the number of such Index Futures owned by the Trust, (b) the settlement price of such Index Future on the date of calculation and (c) the multiplier of such Index Future. If there is no announced CME settlement price for a particular Index Future on a Business Day, the Trustee uses the most recently announced CME settlement price unless the Trustee, in consultation with the Sponsor, determines that such price is inappropriate as a basis for valuation. The daily settlement price for each Index Future currently held by the Trust is established on each trading day by the CME shortly after the close of trading for such Index Future, which is generally 2:40 p.m. (New York time). The Trustee values all other holdings of the Trust at (a) its current market value, if quotations for such property are readily available, or (b) its fair value, as reasonably determined by the Trustee, if the current market value cannot be determined. Once the value of the Index Futures and interest earned on the Trust’s Collateral Assets has been determined, the Trustee subtracts all accrued expenses and liabilities of the Trust as of the time of calculation in order to calculate the net asset value of the Trust. Once the net asset value of the Trust has been calculated, the Trustee determines the NAV by dividing the net asset value of the Trust by the number of Shares outstanding at the time the calculation is made. Any changes to NAV that may result from creation and redemption activity are not reflected in the NAV calculations for purposes of the Trust’s operations until the Business Day following the Business Day on which they occur, but are reflected in the Trust’s financial statements as of such first Business Day. Creation and redemption orders received after 2:40 p.m. (New York time) are not deemed to be received, and the related creation or redemption will not be deemed to occur, until the following Business Day. Subject to the approval of the Trustee, Baskets may be created solely for cash, but the related creation orders will be deemed received as of the following Business Day unless received by 10:00 a.m. (New York time). Orders are expected to settle by 11:00 a.m. (New York time) on the Business Day following the Business Day on which such orders are deemed to be received. Results of Operations The Quarter Ended June 30, 2015 The Trust’s net asset value increased from $25,905,824 at March 31, 2015 to $28,771,052 at June 30, 2015. The increase in the Trust’s net asset value resulted primarily from an increase in the number of outstanding Shares, which rose from 650,000 Shares at March 31, 2015 to 700,000 Shares at June 30, 2015, a consequence of 50,000 Shares (1 Basket) being created during the quarter and zero Shares being redeemed. The Trust’s net asset value also benefited from a net increase in net assets resulting from operations. 14 Table Of Contents Net increase in net assets resulting from operations for the quarter ended June 30, 2015 was $850,661, resulting from a net investment loss of $55,687 and a net realized and unrealized gain of $906,348. For the quarter ended June 30, 2015, the Trust had a net realized and unrealized gain of $1,154 on short-term investments and a net realized and unrealized gain of $905,194 on futures contracts. Other than the Sponsor’s fees of $50,173 and brokerage commissions and fees of $6,753, the Trust had no expenses during the quarter. The Six Months Ended June 30, 2015 The Trust’s net asset value increased from $14,787,750 at December 31, 2014 to $28,771,052 at June 30, 2015. The increase in the Trust’s net asset value resulted primarily from an increase in the number of outstanding Shares, which rose from 350,000 Shares at December 31, 2014 to 700,000 Shares at June 30, 2015, a consequence of 500,000 Shares (10 Baskets) being created and 150,000 Shares (3 Baskets) being redeemed during the period. The Trust’s net asset value was partially offset by a net decrease in net assets resulting from operations. Net decrease in net assets resulting from operations for the six months ended June 30, 2015 was $394,447, resulting from a net investment loss of $91,890 and a net realized and unrealized loss of $302,557. For the six months ended June 30, 2015, the Trust had a net realized and unrealized gain of $1,049 on short-term investments and a net realized and unrealized loss of $303,606 on futures contracts. Other than the Sponsor’s fees of $80,407 and brokerage commissions and fees of $13,809, the Trust had no expenses during the period. Liquidity and Capital Resources The Trust’s assets as of June 30, 2015 consist of Index Futures and Collateral Assets used to satisfy applicable margin requirements for those Index Future positions. The Trust does not anticipate any further need for liquidity, because creations and redemptions of Shares generally occur in-kind and ordinary expenses are met by cash on hand. Interest earned on the assets posted as collateral is paid to the Trust and is used to pay the Sponsor’s fees and purchase additional Index Futures and Collateral Assets, or, in the discretion of the Sponsor, distributed to Shareholders. In exchange for a fee based on the net asset value of the Trust, the Sponsor has assumed most of the ordinary expenses incurred by the Trust. In the case of an extraordinary expense and/or insufficient interest income to cover ordinary expenses, however, the Trust could be forced to liquidate its positions in Index Futures and Collateral Assets to pay such expenses. As of June 30, 2015, the market for Index Futures had not developed significant liquidity and the Trust represented substantially all of the long-side open interest in Index Futures. In addition, it is expected that UBS Securities LLC or its accountholders may represent, directly or indirectly, a substantial portion of the short-side interest in such market. The existence of such a limited number of market participants could cause or exacerbate losses to the Trust if the Trust were required to liquidate its Index Future positions. The Sponsor is unaware of any other trends, demands, conditions or events that are reasonably likely to result in material changes to the Trust’s liquidity needs. Because the Trust trades Index Futures, its capital is at risk due to changes in the value of the Index Futures or other assets (market risk) or the inability of counterparties to perform (credit risk). Market Risk The Trust holds Index Future positions and Collateral Assets to satisfy applicable margin requirements on those Index Future positions. Because of this limited diversification of the Trust’s assets, fluctuations in the value of the Index Futures are expected to directly affect the value of the Shares. The value of the Index Futures is expected to track generally the Bloomberg Roll Select CI, although this correlation may not be exact. The Bloomberg Roll Select CI, in turn, reflects the value of a diversified group of commodities, while also seeking to minimize the effect of contango and maximize the effect of backwardation in connection with periodically switching or “rolling” into new futures contracts. The Trust’s exposure to market risk will be influenced by a number of factors, including the lack of liquidity of the Index Future market and activities of other market participants. 15 Table Of Contents Credit Risk When the Trust purchases or holds Index Futures, it is exposed to the credit risk of a default by the CME’s clearing house, which serves as the counterparty to each Index Future position, and of a default by its clearing futures commission merchant. In the case of such a default, the Trust may be unable to recover amounts due to it on its Index Future positions and Collateral Assets posted as margin. The Trust is also exposed to credit risk as a result of its ownership of U.S. Treasury bills. Off-Balance Sheet Arrangements and Contractual Obligations The Trust does not use and is not expected to use special purpose entities to facilitate off-balance sheet financing arrangements. The Trust does not have and is not expected to have loan guarantee arrangements or other off-balance sheet arrangements of any kind other than agreements entered into in the normal course of business, which may include indemnification provisions related to certain risks service providers undertake in performing services that are in the interest of the Trust. While the Trust’s exposure under such indemnification provisions cannot be estimated, these general business indemnifications are not expected to have a material impact on the Trust’s financial position. Critical Accounting Policies The financial statements and accompanying notes are prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements relies on estimates and assumptions that impact the Trust’s financial position and results of operations. These estimates and assumptions affect the Trust’s application of accounting policies. In addition, please refer to Note 2 to the financial statements of the Trust for further discussion of the Trust’s accounting policies. Item 3. Quantitative and Qualitative Disclosures About Market Risk Quantitative Disclosure The Trust is exposed to commodity price risk through the Trust’s holdings of Index Futures. The following table provides information about the Trust’s futures contract positions, which are sensitive to changes in commodity prices. As of June 30, 2015, the Trust’s open Index Future positions (long) were as follows: Number of Contracts: Expiration Date: September 2015 Weighted-Average Price per Contract: $ Notional Amount (Fair Value): $ The notional amount is calculated using the settlement price for the Index Futures on the CME on June 30, 2015, which was $245.60 per contract, and the $100 multiplier applicable under the contract terms. Qualitative Disclosure As described herein, the Trust seeks to track the results of a fully collateralized investment in futures contracts on an index composed of a diversified group of commodities futures which attempts to minimize contango and maximize backwardation. The Trust seeks to track the investment returns of the Index before payment of the Trust’s expenses and liabilities. The Index itself is intended to reflect the performance of a diversified group of physical commodities, including energy commodities, precious and industrial metal commodities, agricultural commodities and livestock commodities. The Trust obtains this exposure to commodity prices through the Trust’s Index Future positions. As a result, fluctuations in the value of the Trust’s Index Futures are expected to directly affect the value of the Shares. 16 Table Of Contents The Trust will not engage in any activities designed to obtain a profit from, or ameliorate losses caused by, changes in the level of the Index or the Bloomberg Roll Select CI, or the value of any Collateral Assets. The Trust’s exposure to market risk may be influenced by a number of factors, including the lack of liquidity of the Index Future market and activities of other market participants. Item 4. Controls and Procedures The duly authorized officers of the Sponsor performing functions equivalent to those a principal executive officer and principal financial officer of the Trust would perform if the Trust had any officers, with the participation of the Trustee, have evaluated the effectiveness of the Trust’s disclosure controls and procedures, and have concluded that the disclosure controls and procedures of the Trust were effective as of the end of the period covered by this report to provide reasonable assurance that information required to be disclosed in the reports that the Trust files or submits under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to the duly authorized officers of the Sponsor performing functions equivalent to those a principal executive officer and principal financial officer of the Trust would perform if the Trust had any officers, as appropriate to allow timely decisions regarding required disclosure. There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures. There were no changes in the Trust’s internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Trust’s internal control over financial reporting. 17 Table Of Contents PART II – OTHER INFORMATION Item 1. Legal Proceedings None. Item 1A. Risk Factors There have been no material changes to the Risk Factors last reported under Part I, Item 1A of the registrant’s Annual Report on Form 10-K for the year ended December 31, 2014, filed with the Securities and Exchange Commission on February 27, 2015. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds a) None. b) Not applicable. c) No redemption of Shares occurred during the quarter ended June 30, 2015. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. 18 Table Of Contents Item 6. Exhibits Exhibit No. Description Restated Certificate of Trust is incorporated by reference to Exhibit 3.1 filed with Current Report on Form 8-K on July 7, 2014 Amended and Restated Trust Agreement is incorporated by reference to Exhibit 4.1 filed with Current Report on Form 8-K on July 7, 2014 Form of Authorized Participant Agreement is incorporated by reference to Exhibit 4.2 filed with Post-Effective Amendment No. 1 to Registration Statement No. 333-178376 on April 2, 2014 Investment Advisory Agreement is incorporated by reference to Exhibit 10.1 filed with Pre-Effective Amendment No. 5 to Registration Statement No. 333-178376 on August 2, 2013 Institutional Futures Customer Agreement is incorporated by reference to Exhibit 10.2 filed with Pre-Effective Amendment No. 5 to Registration Statement No. 333-178376 on August 2, 2013 Form of Service Module for Custodial Services is incorporated by reference to Exhibit 10.3 filed with Pre-Effective Amendment No. 3 to Registration Statement No. 333-178376 on July 1, 2013 Form of Service Module for Fund Administration and Accounting Services is incorporated by reference to Exhibit 10.4 filed with Pre-Effective Amendment No. 3 to Registration Statement No. 333-178376 on July 1, 2013 Form of Master Services Agreement is incorporated by reference to Exhibit 10.5 filed with Pre-Effective Amendment No. 3 to Registration Statement No. 333-178376 on July 1, 2013 Form of Control Agreement is incorporated by reference to Exhibit 10.6 filed with Pre-Effective Amendment No. 3 to Registration Statement No. 333-178376 on July 1, 2013 Certification by Principal Executive Officer Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification by Principal Financial Officer Pursuant to 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification by Principal Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification by Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 19 Table Of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned in the capacities* indicated, thereunto duly authorized. iShares® Delaware Trust Sponsor LLC, Sponsor of the iShares® Commodity Optimized Trust (registrant) /s/ Patrick J. Dunne Patrick J. Dunne President and Chief Executive Officer (Principal executive officer) Date: August 7, 2015 /s/ Jack Gee Jack Gee Chief Financial Officer (Principal financial and accounting officer) Date: August 7, 2015 * The registrant is a trust and the persons are signing in their capacities as officers of iShares ® Delaware Trust Sponsor LLC, the Sponsor of the registrant. 20
